Citation Nr: 1118322	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-33 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for atherosclerotic cardiovascular disease (claimed as coronary artery disease) has been received.

2.  Entitlement to service connection for atherosclerotic cardiovascular disease (claimed as coronary artery disease).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to June 1968 with additional time served in the Air National Guard.  He has additional verified active duty for training (ACDUTRA) from July 12, 1997, to July 26, 1997.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which determined that new and material evidence had not been submitted to reopen the claim of service connection for atherosclerotic cardiovascular disease.

In a May 2009 statement, the Veteran said that he was not claiming service connection for atherosclerotic cardiovascular disease.  He said that he was claiming service connection for a heart problem which required the placement of four stents in his heart to prevent heart damage.  However, the Board notes that in his July 1997 summary of hospitalization which appears to the form the basis for the Veteran's claim, the Veteran's diagnosis upon discharge was coronary artery disease.  Also, in his August 2008 claim, the Veteran requested that his "claim for Coronary Artery Disease be reopened based on the new evidence that is attached."  In light of the Veteran's conflicting statements and the medical diagnosis of record given when the Veteran underwent his original stent placement in July 1997, the Board has characterized the appeal as listed on the title page.  In so doing, the Board has considered the recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for atherosclerotic cardiovascular disease on the basis that there was no medical evidence linking his atherosclerotic cardiovascular disease to disease or injury incurred or aggravated in service.  As there was a diagnosis of atherosclerotic cardiovascular disease at the time of the previous final decision, the diagnoses of atherosclerotic cardiovascular disease since that denial cannot constitute a different diagnosed disease or injury.


FINDINGS OF FACT

1.  In a decision dated February 2006, the RO denied the appellant's claim of service connection for atherosclerotic cardiovascular disease.  He was properly notified and did not file an appeal, and that decision became final.

2.  Evidence received since the February 2006 decision is neither cumulative nor redundant of the evidence of record and relates to an unestablished fact necessary to substantiate the claim of service connection for atherosclerotic cardiovascular disease.

3.  Although the Veteran is competent to identify chest pain, the Veteran is not competent to diagnose a heart attack.

4.  The weight of the competent evidence of record weighs against the claim for service connection for atherosclerotic cardiovascular disease.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim for service connection for atherosclerotic cardiovascular disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for atherosclerotic cardiovascular disease have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reflects that the Veteran was mailed a letter in September 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Additionally, this letter also informed him of the bases for the denials of his prior claim for service connection for atherosclerotic cardiovascular disease (claimed as coronary artery disease), and informed him of what needed to be shown to successfully reopen his claim.  The December 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the September 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  A VA examination has been performed.  The Veteran has submitted additional evidence obtained from private doctors.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  In fact, in September 2009 and February 2010, the Veteran indicated that he had no further information or evidence to give VA to support his claim, and he requested that his claim be decided as soon as possible.  

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

New and Material Evidence-Law and Regulations

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and Material Evidence-Analysis

In a February 2006 rating decision the RO determined that service connection was not warranted for atherosclerotic cardiovascular disease.  It was noted, in essence, that the evidence did not show that the Veteran actually suffered a heart attack, cardiac arrest, or stroke while on ACDUTRA, and there was no evidence showing that his heart disease was incurred in or caused by his active duty service.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

The evidence received since the February 2006 rating decision includes opinions from two private doctors, VA outpatient records, the report of a VA examination, and additional statements from the Veteran.  In particular, the letters from the two private doctors gave an indication that there might be a connection between his coronary disease and his military service.  This evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim, as it provides evidence of a possible connection between his present coronary disease and his military service, and for the purposes of determining if new and material evidence has been received, the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the claim for service connection for atherosclerotic cardiovascular disease must be reopened and re-adjudicated on the merits.

Service Connection-Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Board observes that, with respect to the Veteran's Air National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Service Connection-Analysis

In this case, the service treatment records from the Veteran's active duty from 1966 to 1968 are negative for signs, symptoms, or diagnoses of atherosclerotic cardiovascular disease.  The April 1968 separation examination report reflects that the Veteran had a normal heart and vascular system.  The Veteran indicated on his April 1968 Report of Medical History that he did not experience pain or pressure in his chest, or palpitation or pounding heart.

The Veteran entered the Air National Guard in 1981.  On a March 1993 periodic medical examination, it was noted that the Veteran had elevated cholesterol.  

In a November 1995 letter, a private doctor, W.M.S., M.D., remarked that the Veteran appeared to have a history of pericarditis during the 1970s.  He noted that the Veteran reported a recent episode of severe presyncope as well as some occasional left upper chest tightness.  Dr. S. observed that the Veteran had a past history of tobacco abuse, in that he would smoke at least two packs per day before he quit smoking approximately five years previously.  It was further noted that the Veteran had a history of hypertension that spanned at least 20 years.  Dr. S. gave diagnoses of presyncope and palpitations of undetermined etiology.

A National Guard treatment record from May 1996 reflects that the Veteran complained of dizziness.  It was noted that the Veteran was under evaluation by a cardiologist.

On a March 1997 service annual medical certificate, the Veteran reported that he took medication for cholesterol and blood pressure daily.

While on a period of ACDUTRA in Canada in July 1997, the Veteran reported experiencing chest pains.  He was seen at a Canadian hospital.  The two hospital records reflect that the Veteran had a typical history of chest pains with positive risk factors.  The diagnosis was angina pectoris, and the Veteran was advised to return to the United States to undergo cardiac investigation.

The Veteran returned to the United States and was admitted to a private hospital on July 17, 1997.  A consult note from July 17 reflects that the Veteran was in his usual state of health until Saturday when he was preparing to go away for his summer military training when he began to notice a pressure sensation in his upper chest and lower neck.  The discomfort had persisted and worsened.  It was noted that the Veteran was first evaluated for cardiac problems at that hospital in November 1995 with episodic presyncope and throat tightness.  An intake note included the statements "rule out angina, rule out myocardial infarction."  A stress test report contains the notation that there was no evidence of ischemia or infarction.  The July 23, 1997 hospital discharge summary lists diagnoses of two vessel coronary artery disease, status post percutaneous transluminal coronary angioplasty to the right coronary artery with four stent placements, and unstable angina.  The Line of Duty determination indicates that the Veteran was on ADCUTRA form July 12, 1997, to July 26, 1997.

Another private medical note from February 1998 reflects that the Veteran had a recent onset of recurrent angina and underwent a cardiac catheterization that day.  A March 1998 letter from G.B.S., M.D., indicates that the Veteran had a myocardial infarction of February 7, 1998, and had undergone a catheterization.  Following the catheterization, the Veteran underwent quadruple coronary bypass surgery.

A private echocardiogram report from June 1998 reflects no evidence of infarction or ischemia.

The VA examination report from October 2005 indicates that the claims file was not reviewed.  The examiner recorded the Veteran's history of experiencing chest pain in 1998 while with the military in Canada, followed by having four stents placed at a private hospital.  After performing a physical examination, the examiner gave a diagnosis of atherosclerotic cardiovascular disease.

In a June 2008 letter, J.A.L., M.D., wrote that the Veteran developed symptoms of unstable angina in July 1997 while deployed in Canada.  Dr. L. felt that the Veteran's symptoms reflected an unstable coronary syndrome that may well have been precipitated with the associated stress relating to his deployment.  Dr. L. added that the Veteran did not have an actual myocardial infarction.

D.O., M.D., wrote in July 2008 that the Veteran underwent an angioplasty in July 1997 to prevent myocardial ischemia and potential heart attack.  He opined that the stressors of the Veteran's military experience may have contributed to his underlying disease process.

On VA examination in October 2008, the examiner noted that he reviewed the claims file.  The examiner cited from the medical records in describing the Veteran's medical history, to include his experiences in July 1997.  The examiner remarked that the Veteran was on medication for blood pressure and that his mother had coronary artery disease.  He reviewed the Veteran's prior history of smoking.  After providing a physical examination, the examiner gave diagnoses of coronary artery disease and atherosclerotic cardiovascular disease.  After reviewing the records, the examiner opined that the Veteran's current symptoms were not caused by or a result of stress related to active duty or his National Guard duty in Canada.  He remarked that the Veteran had significant positive risk factors for coronary disease such as elevated cholesterol and triglycerides, hypertension, and a family history of coronary disease.  Additionally, the Veteran had a history of tobacco use.  The examiner opined that all of those risk factors were the likely cause for the Veteran's coronary disease.

In April 2009, the Veteran stated that he had a heart attack while he was on ACDUTRA in Canada.  He said that his subsequent surgeries and procedures were linked to the incident.

After reviewing the entire record, the Board concludes that service connection for atherosclerotic cardiovascular disease is not warranted.  Atherosclerotic cardiovascular disease was not shown to have manifested itself during the Veteran's period of active duty from 1966 to 1968, or for many years thereafter, and was not otherwise shown to be related to his active duty or any period of ACDUTRA or INACDUTRA.

The Board recognizes that the statements from the Veteran, Dr. J.A.L., Dr. D.O., and the October 2008 VA examiner appear to provide conflicting opinions regarding the etiology of Veteran's atherosclerotic cardiovascular disease.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Concerning the Veteran's personal statements, as seen in Davidson and Jandreau, lay evidence can be sufficient to determine medical etiology or a medical diagnosis.  However, the Board finds that in this particular case, the lay evidence is not sufficient to determine medical etiology.  The present case differs from Davidson and Jandreau in that the appellant is asserting an etiology that is not readily apparent to a lay observer.  While a lay observer is certainly competent to observe and identify chest pain, in this case, the cause of the chest pain is not readily apparent to a casual observer.

The Veteran has contended that he suffered a heart attack while on ACDUTRA in July 1997 (see the statement offered by the Veteran in April 2009).  He has additionally asserted that his present problems are all etiologically related to that incident from July 1997 (see the statement offered by the Veteran in April 2009).  Neither of these contentions involves an etiology that is observable to a lay person.  These assertions involve aspects of the cardiovascular system and are not capable of diagnosis through the senses.

Here, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and he is competent to testify as to reporting contemporaneous medical diagnoses.  However, in this particular case, the Veteran is offering his opinion regarding a medical etiology concerning inner workings of the Veteran's body that are not apparent to an untrained observer.  This is not a matter involving varicose veins, a dislocated shoulder, tinnitus, or other symptom capable of observing through the senses.  This matter involves atherosclerotic cardiovascular disease.  As such, it involves a complex medical situation.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, in this particular situation, the Veteran's statements are not considered to be competent nexus evidence and are outweighed by the other evidence of record.

Turning to the medical evidence, in a June 2008 letter, Dr. J.A.L. opined that the Veteran's symptoms reflected "an unstable coronary syndrome that may well have been precipitated with the associated stress relating to his deployment."  Additionally, in July 2008, Dr. D.O. opined that "the stressors of [the Veteran's] military experience may have contributed to his underlying disease process."  The Court has held that the use of equivocal language such as "may" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  The Board finds that Dr. J.A.L.'s and Dr. D.O.'s statements are too speculative to be probative, as both of them expressed their opinions in terms of "may have."  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  As such, their opinions are entitled to little, if any, probative value.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).

On the other hand, the VA physician in October 2008 reviewed the claims file, considered all of the Veteran's available service and private medical records, and provided adequate reasoning and bases for the opinion that the Veteran's death was Veteran's atherosclerotic cardiovascular disease was not caused by or a result of stress related to active duty or his National Guard duty in Canada.  The VA physician did not employ speculative language and opined directly on the Veteran's situation.  Thus, this opinion is assigned great probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  As such, the Board finds that the October 2008 VA opinion outweighs the June 2008 opinion from Dr. J.A.L., the July 2008 opinion from Dr. D.O., and the assertions of the Veteran.

In summary, the evidence establishes that the Veteran's atherosclerotic cardiovascular disease was not present during his 1966-1968 active duty, within the first post-service year, or for many years thereafter, and was not otherwise shown to be related to service, to include ACDUTRA.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for atherosclerotic cardiovascular disease.

The Board does not doubt the sincerity of the Veteran's belief that his atherosclerotic cardiovascular disease was caused by his period of ACDUTRA in July 1997.  However, as discussed above, in this particular instance, his statements do not provide competent evidence of a nexus, and his statements are outweighed by the October 2008 VA opinion.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for atherosclerotic cardiovascular disease (claimed as coronary artery disease); to this extent, the appeal is granted.

Service connection for residuals of atherosclerotic cardiovascular disease (claimed as coronary artery disease) is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


